UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November14, 2012 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (805) 565-9800 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 8.01 – Other Events On November14, 2012, FutureFuel Corp. (NYSE: FF) (the “Company”) issued a press release announcing that the Company had declared a special cash dividend of U.S. $1.20 per share on its common stock, with a record date of December 3, 2012 and a payment date of December 17, 2012 to be made concurrently with its previously announced regular quarterly dividend of $0.10 per share for a total cash dividend of $1.30 on the December 3, 2012 record date and December 17, 2012 payment date. Additionally,the Company announced its 2013 quarterly dividend program, declaring normal quarterly dividends of U.S. $0.11 per share, with record dates of March 1, 2013, June 3, 2013, September 3, 2013 and December 2, 2013, and payment dates of March 15, 2013, June 17, 2013, September 17, 2013 and December 16, 2013, respectively. A copy of the press release is furnished as Exhibit99.1 to this report. Item 9.01 – Financial Statements and Exhibits A copy of the press release is included as Exhibit99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. By: /s/Ann P. Faitz Ann P. Faitz, Secretary Date: November14, 2012
